Citation Nr: 1626999	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-34 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for peripheral neuropathy.

2.  Entitlement to service connection for a neurological disability, to include peripheral neuropathy of the upper and lower extremities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  He served in the Republic of Vietnam from February 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction is with the RO in Waco, Texas.

An appeal was also perfected on the issue of service connection for PTSD.  However, this claim was granted in a July 2012 rating decision, which the Veteran did not appeal.  Thus, that issue is no longer in appellate status.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in April 2016.  A transcript of that hearing is of record.

The Veteran originally claimed service connection for peripheral neuropathy.  As detailed below, there is conflicting evidence as to the nature of the claimed disability.  Accordingly, the Board has recharacterized the issue on appeal to include any current neurological disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

The underlying issue of service connection for a neurological disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for peripheral neuropathy; the Veteran did not appeal this decision; and no new evidence was received within one year of the August 2006 rating decision.

2.  Since the last final denial in August 2006, new and material evidence related to the issue of peripheral neuropathy has been received.


CONCLUSIONS OF LAW

1.  The August 2006 denial of service connection for peripheral neuropathy became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for peripheral neuropathy in an August 2006 rating decision.  At that time, the RO determined that there was no evidence showing that the Veteran had been diagnosed and treated for peripheral neuropathy; there was no clinical evidence of disability.  The Veteran did not appeal this decision.  Further, VA did not receive any additional evidence within one year of the August 2006 denial.  As such, the August 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the last final denial, VA has received VA treatment records that note a history and diagnosis of idiopathic peripheral neuropathy and show treatment for complaints of numbness in his four extremities.  See May 2009 neurology consult, in VA treatment records received September 2009 at 3-5.  Additionally, a September 2011 VA examination for diabetes mellitus shows a diagnosis of idiopathic peripheral neuropathy of all four extremities to a severe degree.  

The Veteran contends that his peripheral neuropathy is related to herbicide exposure in Vietnam and chemical exposure while stationed at camps Lejeune and Pendleton.  See February 2010 notice of disagreement; March 2012 statement; see also April 2016 Board hearing transcript.  He also believes that it could be related to his service-connected diabetes mellitus.  See April 2016 Board hearing transcript.  

This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially establishes a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  



ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for peripheral neuropathy is granted.


REMAND

The Veteran is seeking service connection for peripheral neuropathy of the bilateral upper and lower extremities.  As stated in the introduction, the issue has been recharacterized to include any current neurological disability.  

The Veteran has raised several theories of entitlement.  First, he contends that his claimed peripheral neuropathy is related to herbicide exposure in Vietnam.  The Veteran served in Vietnam during the relevant time frame as set forth under 38 C.F.R. § 3.307(a).  As such, herbicide exposure is conceded.  

The Veteran also contends that his claimed disability is related to toxic exposure to contaminated water while stationed at camps Lejeune and Pendleton.  VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957-1987.  Accordingly, VA affords special consideration to claims based on toxic exposure to contaminated water at Camp Lejeune where the Veteran has been diagnosed with one of the following conditions: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage (with exposure during pregnancy), scleroderma, and neurobehavioral effects. See Appendix B of VBA Training Letter 11-03 (April 27, 2011).  A "Camp Lejeune veteran" is one who served 30 days or more at Camp Lejeune between January 1, 1957 and December 31, 1987.  38 C.F.R. § 17.400(b).  Military personnel records show that the Veteran served at Camp Lejeune from January 1969 to March 1969.  Accordingly, exposure to contaminated water is conceded.

Finally, the Veteran also believes that the claimed disability may be secondary to a service-connected disability, to include diabetes and ischemic heart disease.  

In his August 2010 substantive appeal, the Veteran stated that he was treated for peripheral neuropathy at a Kaiser Permanente facility.  In March 2015, VA asked the Veteran to authorize the release of such treatment records.  In his response, the Veteran stated that the Kaiser Permanente records had already been submitted to VA.  Then, in his April 2016 Board hearing, the Veteran again alluded to the Kaiser Permanente treatment records and indicated that he had signed a release for them.  A careful review of the record fails to show treatment records from a Kaiser Permanente facility or a release for them.  As such, it appears that they have not been obtained and VA should make an additional effort to obtain them.

The most recent VA treatment records are dated October 2013.  On remand, VA should obtain any recent, outstanding VA treatment records.

The Veteran has not been afforded a VA examination to determine the nature and etiology of any current neurological disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In his April 2016 Board hearing, the Veteran stated that he first started to notice neurological symptoms (described as pins and needles) in the late 1970s and early 1980s.  See April 2016 Board hearing transcript at 7.  VA treatment records show a problem list that includes idiopathic peripheral neuropathy.  In a May 2009 neurology consult, the Veteran reported that he noticed significantly decreased sensation in his right hand about 12 or 13 years earlier.  See VA treatment records, received September 2009, at 3-5.  VA treatment dated in October 2009 indicates that an EMG/NCV of both arms and the right leg were negative for evidence of peripheral nerve entrapment or peripheral polyneuropathy.  A September 2011 VA examination for diabetes mellitus shows a diagnosis of idiopathic peripheral neuropathy of all four extremities to a severe degree.  Finally, a July 2013 VA examination for diabetes mellitus shows a negative finding of diabetic peripheral neuropathy.

Although there is conflicting medical evidence as to the nature of the Veteran's neurological disability, the evidence does show treatment for neurological symptoms during the appeal period.  See, e.g., VA treatment records, received November 2009, at 6.  Thus, it suggests that the Veteran has a current neurological disability that could be related to herbicide exposure in Vietnam or exposure to contaminated drinking water in Camp Lejeune, both of which are conceded, or secondary to his service-connected diabetes mellitus or ischemic heart disease.  In view of the above, the Board finds that a VA examination is warranted.  The examiner should provide an opinion that considers all the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and authorize the release of, any outstanding medical records related to his claimed neurological disability, in particular, treatment records from the Kaiser Permanente medical facility referenced in his August 2010 substantive appeal.  Please inform the Veteran that, notwithstanding prior efforts, it appears that such treatment records have not yet been obtained.  Future efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

2.  Additionally, obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current neurological disability.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a neurological disability?

If there is no currently diagnosed neurological disability, the examiner must reconcile this lack of diagnosis with previous findings (e.g., the September 2011 VA examination showing a diagnosis of severe idiopathic peripheral neuropathy, VA treatment records showing a history of idiopathic peripheral neuropathy) showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had a shoulder disability at any time since July 2009, date of the claim, even if that disability has since resolved.

For any neurological disability that the examiner finds to have been present at any time since July 2009, the examiner is asked to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that such disability:

(a)  had its onset in service or within one year of separation; or

(b)  is related to service, to include conceded exposure to herbicides in Vietnam and contaminated drinking water while stationed at Camp Lejeune.

If not, has the neurological disability been caused by a service-connected disability, to include diabetes or ischemic heart disease?  If not, has the neurological disability been aggravated (permanently worsened beyond its natural progress) by a service-connected disability, to include diabetes or ischemic heart disease.  If aggravation is found, please attempt to estimate the baseline level of disability prior to such aggravation.

The examiner must provide a rationale for any opinions offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why the necessary opinion cannot be offered.

4.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


